Proceeding to review a determination of the Town Board of the Town of Islip granting an application of the intervenor-respondent for a change of zone of its property from a residence district to a business district. Said zoning amendment was adopted by the board and filed in the office of the Town Clerk on April 16, 1957. The petition herein was served upon the board on September 17, 1957. The appeal is from an order granting a motion of the intervenor-respondent to dismiss the petition upon the ground that the proceeding was not commenced within the time specified by sections 267 and 282 of the Town Law. Order unanimously affirmed, without costs. The action of the board herein was legislative in nature and therefore not reviewable in an article 78 proceeding (Rodgers v. Village of Tarrytown, 302 N. Y. 115, 121; Matter of Neddo v. Schrade, 270 N. Y. 97; Matter of Buckley v. Fasbender, 275 App. Div. 853; 2 Rathkopf on Law of Zoning & Planning [3d ed.], pp. 221-226). Present — Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.